Opinion by
Me. Justice Steeeett,
We find nothing in either of the thirty-eight specifications of error that requires the reversal of this judgment. The alleged negligence of the defendant, which is claimed to have been the proximate cause of the injury complained of, was so clearly established by the evidence that the jury could have little if any difficulty in finding the fact in favor of the beneficial plaintiff. The question of contributory negligence, mainly relied on by the defendant, was fairly submitted to the jury, and that issue of fact was also found in her favor. The case hinged upon these and other subordinate questions of fact which were so manifestly for the consideration and determination of the jury that no extended notice of either is necessary. They were all fairly submitted in a clear and" comprehensive charge to which no just exception can be taken. The questions of law, presented in the points for charge submitted by the learned counsel for the respective parties, were correctly ruled. In affirming, without qualification, those submitted by plaintiffs’ counsel, the jury were rightly instructed, among other things, that if they found the water pipe in question was constructed by defendant borough in the public highway, and that, for some weeks prior and up to the time of the accident, said pipe was in such a condition that water escaped therefrom and was thrown into the air with a hissing noise, from time to time, in such a manner as was calculated to frighten ordinarily gentle and road-worthy horses, and actually did frighten such horses, passing along the highway, these facts would be evidence of negligence on the part of the defendant borough; that it was the duty of the borough in constructing its water pipe at the place in question, to construct it in a safe manner, and exercise due diligence to keep and maintain it, at all times, in such a condition as not to endanger the safety of people law*241fully passing along the highway; that, unless the contrary is shown by the evidence, the presumption is that plaintiffs were in the exercise of due care at the time the accident happened, and that the team Mr. Baker was driving was road-worthy. These and other instructions, given as requested, were fully warranted by the evidence, and appear to be free from error There was no error in answering defendant’s points for charge, nor in any of the rulings on questions of evidence. There appears to be nothing in the record that would justify a reversal of the judgment entered on the verdict.
Judgment affirmed.